[Cite as State v. Gonzalez, 2022-Ohio-2870.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                              No. 111194
                 v.                                  :

MIGUEL A. GONZALEZ,                                  :

                 Defendant-Appellant.                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: August 18, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                  Case Nos. CR-20-650867-A and CR-20-652303-A


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Alicia Harrison, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Michael V. Wilhelm, Assistant Public Defender, for
                 appellant.


FRANK DANIEL CELEBREZZE, III, J.:

                Appellant Miguel Gonzalez appeals his convictions of menacing by

stalking, violating a protection order, and aggravated menacing. He argues that his

convictions were against the manifest weight of the evidence; that the trial court
gave an improper Evid.R. 404(B) instruction; that he was denied effective assistance

of counsel; that the trial court erroneously allowed a witness to testify as to an

impermissible legal conclusion; that the trial court failed to properly limit the scope

of testimony on redirect examination, and that all of these alleged errors taken

together constitute cumulative error requiring a new trial. After a thorough review

of the applicable law and facts, we affirm.

                      I. Factual and Procedural History

             This appeal stems from two cases that were tried together. A grand jury

indicted Miguel Gonzalez on two counts of menacing by stalking for conduct

occurring between May 6, 2020, to May 26, 2020, in violation of R.C. 2903.211(A)(1)

(Counts 1 and 2). Count 1 further alleged that Gonzalez trespassed on the land or

premises where the victim lived, was employed, or attended school, elevating the

violation to a fourth-degree felony. Count 2 further alleged that the offender had

been previously convicted of or plead guilty to a violation within this code section,

elevating the violation to a fourth-degree felony.

             A few months later, a grand jury indicted Gonzalez for conduct

occurring between June 26, 2020, to July 3, 2020. The charges included: menacing

by stalking in violation of R.C. 2903.211(A)(1) with a furthermore clause alleging

that the offender has been previously convicted of or pled guilty to a violation within

this code section, elevating the violation to a fourth-degree felony (Count 3);

violating a protection order in violation of R.C. 2919.27(A)(1), a third-degree felony

with a furthermore clause that the offender violated the protection order while
committing a felony (Count 4); and aggravated menacing in violation of R.C.

2903.21(A), a first-degree misdemeanor (Count 5). All charges pertained to the

same victim, N.M., who was romantically involved with Gonzalez prior to the alleged

conduct. The case proceeded to a jury trial where the jury heard from two witnesses:

the victim and Detective Jeff Grabski, a detective from the Cleveland Police

Department. At trial, the following facts were adduced.

            The victim, N.M., and Gonzalez were casually dating for about eight

months. On May 6, 2020, at around 2:00 a.m., N.M. received a phone call from

Gonzalez’s telephone number. The voice on the other end was not Gonzalez; it was

a woman who introduced herself as J.P. J.P. explained that Gonzalez was at her

home harassing her. N.M. then stated that she heard a scuffle and the call dropped.

About an hour later, another number called her phone — it was J.P. calling from her

own phone. J.P. told N.M. that she (J.P.) was previously in a relationship with

Gonzalez and that it was very abusive and toxic. J.P. also sent N.M. an older photo

of her beaten up face, allegedly caused by Gonzalez. Finally, J.P. revealed that

Gonzalez posted nude photographs of N.M. on his social media accounts. As a result

of these conversations, N.M. ended her relationship with Gonzalez, instructing him

to cease contact with her and blocking his telephone number.

            Despite N.M.’s instruction, Gonzalez continued contacting her, even

calling her from a different number later that same day and showing up at her house

to collect his belongings. On May 8, 2020, Gonzalez approached N.M. and J.P., who

were having a conversation at Edgewater Park, causing them to proceed to their
vehicles and leave the park. Gonzalez continued showing up at N.M.’s home,

delivering flowers, leaving gifts in her vehicle, proposing marriage, and contacting

her despite her explicit requests. On May 28, 2020, N.M. obtained a protection

order against Gonzalez.

              The protection order did not deter Gonzalez. He continued to appear

at N.M.’s home, contact her via telephone and text message, and followed N.M. to

restaurants and bars. N.M. testified that she only felt peace when he was arrested

for violations of the protection order.

              Following a three-day jury trial, a jury found Gonzalez guilty of all

counts. The trial court sentenced Gonzalez to 18 months in prison that were to run

concurrently. Gonzalez appeals his convictions, alleging six assignments of error for

our review.

      I. Miguel Gonzalez’s convictions in count 2 and count 3 are against the
      manifest weight of the evidence and, accordingly, Miguel Gonzalez was
      denied his fundamental right to a fair trial as guaranteed by the Sixth
      and Fourteenth Amendments to the United States Constitution.

      II. The Trial Court’s improper 404(B) instruction was confusing to the
      jury and denied him his fundamental right to a fair trial as guaranteed
      by the Sixth and Fourteenth Amendments to the United States
      Constitution.

      III. Trial counsel provided ineffective assistance of counsel, as
      guaranteed by the United States Constitution, when he failed to object
      to impermissible testimony that provided legal conclusions and misled
      the jury.

      IV. The trial court committed plain error in allowing in impermissible
      testimony by Detective Grabski in violation of Mr. Gonzalez’s right to a
      fair trial.
      V. The trial court committed an abuse of discretion in allowing
      testimony outside the scope of cross-examination during redirect
      examination which violated Mr. Gonzalez’s right to a fair trial.

      VI. The cumulative effect of multiple errors at trial, even if not
      singularly sufficient to warrant reversal, together deprived Mr.
      Gonzalez of his fundamental right to a fair trial.

                             II. Law and Argument

                               A. Manifest Weight

            In his first assignment of error, Gonzalez argues that his convictions of

Counts 2 and 3 were against the manifest weight of the evidence.

            A challenge to the manifest weight of the evidence ‘“involves the

inclination of the greater amount of credible evidence.’” State v. Harris, 8th Dist.

Cuyahoga No. 109060, 2021-Ohio-856, ¶ 32, quoting State v. Thompkins, 78 Ohio

St.3d 380, 387, 678 N.E.2d 541 (1997). Weight of the evidence examines ‘“the

evidence’s effect of inducing belief.’” Id., quoting State v. Wilson, 113 Ohio St.3d

382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25, citing Thompkins at 386-387. In

reviewing a manifest-weight claim, the court must consider all of the evidence in the

record, the reasonable inferences made from it, and the credibility of the witnesses

to determine ‘“whether in resolving conflicts in the evidence, the factfinder clearly

lost its way and created such a manifest miscarriage of justice * * *.’” Id., quoting

Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172, 485 N.E.2d 717 (1st

Dist.1983). Finally, the discretionary power to grant a new trial should be reserved

for exceptional cases where “the evidence weighs heavily against the conviction.”

Thompkins at 387.
              Under Counts 2 and 3, the state was required to prove, beyond a

reasonable doubt, that Gonzalez’s conduct violated R.C. 2903.211(A)(1), which

provides:

      No person by engaging in a pattern of conduct shall knowingly cause
      another person to believe that the offender will cause physical harm to
      the other person or a family or household member of the other person
      or cause mental distress to the other person or a family or household
      member of the other person. In addition to any other basis for the other
      person’s belief that the offender will cause physical harm to the other
      person or the other person’s family or household member or mental
      distress to the other person or the other person’s family or household
      member, the other person’s belief or mental distress may be based on
      words or conduct of the offender that are directed at or identify a
      corporation, association, or other organization that employs the other
      person or to which the other person belongs.

             A “pattern of conduct” constitutes “two or more actions or incidents

closely related in time, whether or not there has been a prior conviction based on

any of those actions or incidents.” R.C. 2903.211(D)(1). Courts must take every

action into consideration, even if some actions in isolation do not appear

threatening. L.J. v. M.P., 8th Dist. Cuyahoga No. 109403, 2021-Ohio-312, ¶ 8, citing

Lewis v. Jacobs, 2d Dist. Montgomery No. 25566, 2013-Ohio-3461, ¶ 10. “[M]ental

distress need not be incapacitating or debilitating, and expert testimony is not

required.” Id., citing Rufener v. Hutson, 8th Dist. Cuyahoga No. 97635, 2012-Ohio-

5061, ¶ 17, citing Jenkins v. Jenkins, 10th Dist. Franklin No. 06AP-652, 2007-Ohio-

422, ¶ 19. The trier of fact ‘“may rely on its knowledge and experience in determining

whether mental distress has been caused.’” Rufener at ¶ 17, quoting Smith v.

Wunsch, 162 Ohio App.3d 21, 2005-Ohio-3498, 832 N.E.2d 757, ¶ 18 (4th Dist.).
              In support of his argument, Gonzalez argues that the state did not

prove that N.M. was afraid or fearful for her physical safety. He argues that the state

only proved that N.M. was frustrated and inconvenienced by Gonzalez’s conduct.

We note that R.C. 2903.211(A)(1) requires only a belief that Gonzalez could cause

physical harm or mental distress. Further, the statute does not require a person to

actually suffer physical harm or mental distress, rather, the state must prove that

the defendant’s conduct induced a belief that the defendant will cause physical harm

or mental distress. M.J.W. v. T.S., 8th Dist. Cuyahoga No. 108014, 2019-Ohio-3573,

¶ 23, citing M.D. v. M.D., 2018-Ohio-4218, 121 N.E.3d 819, ¶ 98-99 (8th Dist.); State

v. Spaulding, 151 Ohio St.3d 378, 2016-Ohio-8126, 89 N.E.3d 554; State v. Horsley,

10th Dist. Franklin No. 05AP-350, 2006-Ohio-1208, ¶ 48.

              To establish Count 1, the state was required to proffer evidence of

conduct occurring from May 6, 2020, to May 26, 2020. N.M. testified that after the

May 6 phone calls, she asked Gonzalez to remove the photos of her that he posted

online and he responded negatively, by calling N.M. names and stating that no one

tells him what to do. N.M. then told Gonzalez to never contact her again and blocked

his phone number.

              N.M.’s testimony further evidences that she believed Gonzalez was

capable of causing physical harm and that he was causing her mental distress. Later

that day, Gonzalez called N.M. from another phone number. He also showed up at

her house to collect his belongings. N.M. did not open the door and threatened to

call the police. When asked why she reacted this way, she testified:
      [N.M.]: I didn’t want to get beaten. I saw what he did, I saw the picture
      of what he did to this woman and then the way he was reacting and so
      aggressive and the way he was speaking to me, I didn’t want to deal
      with that. I told him I’d call the police, when the police got there, I’d
      give him his stuff.

      [STATE]: Did he leave?

      [N.M.]: He left. Eventually, he left. I called the police — I had already
      called the police for them to come and I called them back and told them
      that he had left * * *.

(Tr. 514-515.)

                 This court has held that calling the police supports a finding of mental

distress. See Chagrin Falls v. Ptak, 8th Dist. Cuyahoga No. 109342, 2020-Ohio-

5623, ¶ 35; State v. Calliens, 8th Dist. Cuyahoga No. 109005, 2020-Ohio-4064,

¶ 48. Plainly, Gonzalez’s conduct rose to a level where N.M. felt it necessary to

involve the police.

                 On May 8, N.M. coincidentally ran into J.P. at Edgewater Park and the

two began discussing Gonzalez when Gonzalez actually showed up and began

harassing the pair. N.M. testified that Gonzalez was screaming and calling them

names. J.P. and N.M. were forced to retreat to their vehicles and leave the park in

order to escape Gonzalez’s harassment. N.M. elaborated that this incident left her

in shock and made her feel nervous.

              N.M. testified that the day following the Edgewater incident, she

discovered a teddy bear and flowers inside of her car. She also discovered three

bullets placed in the flowerpot on her porch. These incidents made her scared, so
much so that she went to the police station and made a report. When questioned as

to why these actions made her scared, N.M. stated:

      [N.M.]: I mean, they’re bullets. I feel like that’s a threat. It’s like, I’m
      going to kill you, or you know, thinking about what he did to [J.P.], I’m
      thinking, [w]ell, that could happen to me or even worse. And I have my
      son in my house, too. I have to — I mean, it’s scary.

(Tr. 521-522.)

             N.M.’s reactions to these various incidents are in conformity with

someone acting as a result of mental distress. In addition to involving the police,

N.M. responded to Gonzalez’s behavior by putting garbage bags over her windows.

She testified that Gonzalez continued coming to her house, knocking on her doors,

looking through the windows. She testified that she was not safe at home. This court

has noted that ‘“[e]vidence of [a] changed routine can support a finding of mental

distress.’” Ptak, 8th Dist. Cuyahoga No. 109342, 2020-Ohio-5623, at ¶ 35, quoting

Morton v. Pyles, 7th Dist. Mahoning No. 11 MA 124, 2012-Ohio-5343, ¶ 15. When

Gonzalez was arrested on May 26, Detective Jeff Grabski of the Cleveland Police

Department interviewed N.M. and noted that she was nervous, and “maybe a little

scared.” (Tr. 646.)

             After reviewing the totality of the evidence, including all witness

testimony and reasonable inferences, we find Gonzalez’s argument that the state did

not establish that N.M. was fearful of physical harm as it pertains to Count 2

completely unfounded. The state was only required to prove that Gonzalez’s actions

caused N.M. to believe that she or her family would suffer physical harm by

Gonzalez. The record not only supports that N.M. believed physical harm was
imminent, but that this belief rose to the level of fear. The evidence presented at

trial reflects that N.M. feared physical harm to herself as well as her son, and

additionally, acted in conformity with someone experiencing mental distress, by

engaging in actions such as covering her windows and contacting the police.

               To convict Gonzalez of Count 3, the state was required to prove the

same menacing by stalking elements, but that the conduct occurred from June 26,

2020, to July 3, 2020. At this point, a protection order was in place against

Gonzalez.

              N.M. testified that on June 26, 2020, Gonzalez drove past her home

again. N.M. expressed that she was frustrated because the protection order did not

change his behavior. On July 1, 2020, N.M. was at Cinema Lounge, a place she

frequents, and she testified that, before entering, she checked the parking lot to

make sure Gonzalez’s car wasn’t there.          After leaving Cinema Lounge, N.M.

proceeded to Memphis Tavern where she again checked the parking lot. Gonzalez

showed up and offered to buy her a drink. She also testified that she received at least

four phone calls from Gonzalez on this date.          N.M. noted that Gonzalez was

undeterred by the protection order, and this made her feel “like [she] couldn’t live

[her] life at all, like [she] had to constantly look over [her] shoulder.” (Tr. 579.) N.M.

also testified that she only felt relief after Gonzalez was arrested for violating the

protection order, because that was the only time he did not bother her.

               The totality of the evidence proffered in support of Count 3 supports

that N.M. believed Gonzalez was capable of harming her, feared him, and that his
actions caused her mental distress.       The record indicates that Gonzalez was

undeterred by the protection order and that fact scared N.M. and made her feel like

she was unable to live her life.

              Based on the foregoing, this is not the exceptional case where the

evidence weighs heavily against conviction for either Counts 2 or 3. Accordingly,

Gonzalez’s first assignment of error is overruled.

                 B. Trial Court’s Evid.R. 404(B) Instruction

               In his second assignment of error, Gonzalez argues that the trial court

erred in instructing the jury as it related to Gonzalez’s prior menacing by stalking

conviction.

              Counts 2 and 3 contained furthermore provisions raising the offense

of menacing by stalking to a fourth-degree felony if Gonzalez “previously has been

convicted of or pleaded guilty to a violation of this section[.]”                R.C.

2903.211(B)(2)(a). Prior to trial, Gonzalez stipulated to his prior conviction of

menacing by stalking, occurring in 2015.

               Gonzalez takes issue with the following instruction given by the trial

judge when reviewing the jury instructions.

      The evidence that was received that the defendant was convicted of
      menacing by stalking — evidence was received that the defendant was
      convicted of menacing by stalking. Any other crimes which were — any
      other evidence which were received — which was received about the
      commission of other crimes is only meant for a limited purpose. It was
      not received, and you may not consider it, to prove the character of the
      defendant in order to show that he acted in conformity or in accordance
      with that character.
      If you find that the defendant was convicted of menacing by stalking,
      you may consider that evidence only for the following purposes: To test
      the defendant’s credibility or believability and the weight to be given;
      to decide whether it proves the absence or mistake or accident; the
      defendant’s motive, opportunity, intent or purpose, preparation, plan,
      plan to commit the offenses charged in the trial; or knowledge of
      circumstances surrounding the offenses charged in this trial; or the
      identity of the person committing. That evidence cannot be considered
      for any other purpose.

(Tr. 703-704.)

              Gonzalez argues that in stipulating to his prior offense of menacing by

stalking, he was stipulating only to the furthermore provisions of Counts 2 and 3,

not to an Evid.R. 404(B) instruction, allowing the jury to utilize the knowledge of

Gonzalez’s prior offense to prove motive, opportunity, intent or purpose, and any of

the other facts listed in Evid.R 404(B).      Gonzalez argues that in giving this

instruction, the jury “was essentially told that [Gonzalez] knowingly committed the

acts charged in Counts 2 and 3.” Appellant’s brief at 24.

              Gonzalez did not object to the jury instructions as given, therefore

waiving all but plain error. State v. Edgerson, 8th Dist. Cuyahoga No. 101283, 2015-

Ohio-593, ¶ 15. Plain error exists when trial defects affect a substantial right.

Crim.R. 52(B). The error must constitute an obvious defect in the trial proceedings

and must have affected the outcome at trial. State v. Barnes, 94 Ohio St.3d 21, 27,

759 N.E.2d 1240 (2002). Appellate courts should “notice plain error ‘with the

utmost caution, under exceptional circumstances and only to prevent a manifest

miscarriage of justice.’” Id. at ¶ 27, quoting State v. Long, 53 Ohio St.2d 91, 372

N.E.2d 804 (1978), paragraph three of the syllabus.
               First, we note that not only did Gonzalez fail to object, but he was also

made aware of the trial court’s intention to give an Evid.R. 404(B) instruction well

before it occurred and appeared to agree with the instruction. In the middle of trial,

the following conversation occurred outside the presence of the jury:

       THE COURT: * * * I can read those instructions that they’re only to
       consider [J.P.’s] testimony,[1] not for the truth of the matter but the
       404(B) purposes and the effect on the victim. If you wanted me to or
       we can wait until the end.

       [DEFENSE COUNSEL]: Judge, I’m going to ask you to wait until the
       end because I don’t think the 404(B) would come in at this particular
       point in time.

       THE COURT: Right.

       ***

       THE COURT: It has to do with the prior but it’s a little bit of that and
       it also has to do with your defense, it’s a good instruction anyway.

       [DEFENSE COUNSEL]: I understand, but I think you should wait for
       it, please.

(Tr. 638.)

               We further note that during trial, the jury did not hear anything about

Gonzalez’s 2015 offense other than a brief statement that it occurred and that it was

stipulated to. There was no testimony about the 2015 offense, nor were any facts

about the prior conviction mentioned by either witness. Plainly, the jury did not

hear any details or information about the offense from which they could have even

applied the Evid.R. 404(B) analysis. In fact, the record indicates that the trial court



       1Despite being listed as a witness, the state elected to rest before calling J.P. as a
witness in this matter.
was especially careful to not permit evidence of Gonzalez’s previous acts or crimes

that were outside of the scope of the indictment. The jury heard ample evidence of

Gonzalez’s conduct as it occurred within the times specified by each indictment but

did not hear any details about the 2015 offense beyond the mere fact that it occurred.

After examining the evidence as presented, we cannot say that the trial court’s

instruction so substantially prejudiced Gonzalez that a manifest injustice occurred.

              Finally, a jury is presumed to follow the instructions given by the

court, including any limiting instructions. State v. Ahmed, 103 Ohio St.3d 27, 2004-

Ohio-4190, 813 N.E.2d 637; State v. Hancock, 108 Ohio St.3d 57, 2006-Ohio-160,

840 N.E.2d 1032. The trial court’s instruction forbade the jury from considering the

prior charge as evidence of Gonzalez’s character. The trial court, with the awareness

that the jury knew of the 2015 offense, wanted to ensure that the evidence was

considered properly. The Evid.R. 404(B) instruction represents the trial court’s

intent to ensure that the jury is properly evaluating evidence, which is indeed the

duty of the trial court.

               The trial court did not err in giving an Evid.R. 404(B) instruction as it

applied to Gonzalez’s prior conviction. A review of the record reveals strong

evidence in favor of conviction, rendering it unlikely that the jury based their

convictions on the existence of a prior conviction alone. Because the trial court did

not err, Gonzalez’s second assignment of error is overruled.
                         C. Detective Grabski’s Testimony

                Gonzalez’s third and fourth assignments of error are related and will

be discussed together. In these assignments of error, he argues that Detective

Grabski’s testimony was improper, that trial counsel was ineffective for failing to

object to the testimony, and that the trial court erred in failing to exclude the

testimony. Gonzalez sets forth the same arguments to support both assignments of

error.

                Gonzalez points to the following testimony from direct examination

of Detective Grabski by the state.

         [STATE]: And at that point when you spoke to the victim in this case
         through e-mail, what did you learn was going on?

         [GRABSKI]: There was —

         [DEFENSE COUNSEL]: Objection.

         THE COURT: Overruled.

         [GRABSKI]: There was a pattern of what we would consider stalking.
         She showed different times where he was 1 either calling her, texting
         her, or showing up where she’s at. Like she stated —

         [DEFENSE COUNSEL]: Objection.

         THE COURT: Overruled.

         [GRABSKI]: — leaving flowers on her porch and inside her car, so that
         was showing me that he was actually going on to her property, which is
         one of the stipulations in the ORC of menacing by stalking is going on
         someone’s property.

         [STATE]: So after you received that first e-mail, that statement, you
         start realizing this is what the offense could be, what do you do next?
      [GRABSKI]: After I spoke or read all the e-mails that Ms. N.M. sent
      me, I went down and got a warrant registered for Mr. Gonzalez. That
      was on I believe May 13th.

      [STATE]: You mentioned there was [sic] a few e-mails or a few
      statements from the victim in this case?

      [GRABSKI]: Numerous e-mails.

      [STATE]: Okay. Why were there numerous e-mails?

      [GRABSKI]: Because he kept on violating that code of menacing by
      stalking, she just kept getting things happening to her.

(Tr. 643-644.)

              Gonzalez argues Detective Grabski’s statement was an impermissible

legal conclusion and that his testimony did not comply with Evid.R. 701, which

regulates lay witness testimony and states:

      If the witness is not testifying as an expert, the witness’ testimony in
      the form of opinions or inferences is limited to those opinions or
      inferences which are (1) rationally based on the perception of the
      witness and (2) helpful to a clear understanding of the witness’
      testimony or the determination of a fact in issue.

              Gonzalez asserts that Evid.R. 701(2) was not met because Grabski’s

opinions instructed the jury that Gonzalez violated the menacing by stalking statute,

which impermissibly tells the jury what result to reach. Gonzalez further argues that

Detective Grabski’s statement that going on N.M.’s property was “one of the

stipulations in the ORC of menacing by stalking * * *” was an impermissible

statement of law made to the jury. (Tr. 644.)

              Both Gonzalez and the state concede that the objections presented in

the portions of the record at issue were for hearsay purposes. Gonzalez argues that
these objections should have been based upon impermissible legal conclusions and

argues that the trial court would have sustained these objections. Generally, the

decision to object is a tactical decision and the failure to make objections, standing

alone, is not enough to sustain a claim for ineffective assistance of counsel. State v.

Frierson, 2018-Ohio-391, 105 N.E.3d 583, ¶ 25 (8th Dist.). “[T]rial strategy or

tactical decisions ‘cannot form the basis for a claim of ineffective assistance of

counsel.’” Id. at ¶ 15, quoting McMann v. Richardson, 397 U.S. 759, 90 S.Ct. 1441,

25 L.Ed.2d 763 (1970); State v. Sanchez, 8th Dist. Cuyahoga No. 103078, 2016-

Ohio-3167, ¶ 26. Further, “any single failure to object usually cannot be said to have

been error unless the evidence sought is so prejudicial * * * that failure to object

essentially defaults the case to the state.” State v. Johnson, 112 Ohio St.3d 210,

2006-Ohio-6404, 858 N.E.2d 1144, ¶ 140.

              Gonzalez further argues that he received ineffective assistance of

counsel because trial counsel failed to object to Grabski’s conclusory testimony.

Ineffective assistance of counsel requires a showing that (1) counsel’s performance

was deficient and fell below an objective standard of reasonableness and (2) that,

but for counsel’s unprofessional errors, there is a reasonable probability that the

result of the trial would have been different. State v. Jenkins, 2018-Ohio-483, 106

N.E.3d 216, ¶ 28 (8th Dist.), citing Strickland v. Washington, 466 U.S. 668, 687-

688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). “[E]very properly licensed attorney is

presumed to be competent.” State v. Knight, 8th Dist. Cuyahoga No. 109302, 2021-

Ohio-3674, ¶ 47, citing State v. Black, 2019-Ohio-4977, 149 N.E.3d 1132, ¶ 35 (8th
Dist.), citing State v. Smith, 17 Ohio St.3d 98, 100, 477 N.E.2d 1128 (1985). The

court must give significant deference to counsel’s performance and “‘indulge a

strong presumption that counsel’s performance falls within the wide range of

reasonable professional assistance.’” Id., quoting Strickland at 689.

              After a review of the record as a whole and the reasoning cited by

Gonzalez, we find that he failed to satisfy both prongs required for a finding of

ineffective assistance of counsel. In particular, we note that on cross-examination

of Detective Grabski, trial counsel questioned Grabski about the believability of the

evidence and the frequency with which Grabski typically files charges or applies for

a warrant in similar cases. The jury was free to judge the credibility of both witnesses

based on the testimony elicited at trial. We cannot say that trial counsel’s failure to

object to Grabski’s statements, which appeared to be a trial strategy given counsel’s

numerous other instances of objections during trial, so substantially prejudiced

Gonzalez that the case defaulted to the state.

               Next, Gonzalez argues that the trial court committed plain error in

permitting this testimony.

              The admission or exclusion of evidence is left to the sound discretion

of the trial court. State v. Rogers, 8th Dist. Cuyahoga No. 105879, 2018-Ohio-3495,

¶ 15, citing State v. Sage, 31 Ohio St.3d 173, 510 N.E.2d 343 (1987). Because trial

counsel did not object to the testimony, all but plain error is waived.

      In the absence of objection, any error is deemed to have been waived
      unless it constitutes plain error. To constitute plain error, the error
      must be obvious on the record, palpable and fundamental so that it
      should have been apparent to the trial court without objection. See
      State v. Tichon, 102 Ohio App.3d 758, 767, 658 N.E.2d 16 (1995).
      Moreover, plain error does not exist unless the appellant establishes
      that the outcome of the trial clearly would have been different but for
      the trial court’s allegedly improper actions. State v. Waddell, 75 Ohio
      St.3d 163, 166, 661 N.E.2d 1043 (1996). Notice of plain error is to be
      taken with utmost caution, under exceptional circumstances, and only
      to prevent a manifest miscarriage of justice. State v. Phillips, 74 Ohio
      St.3d 72, 83, 656 N.E.2d 643 (1995).

State v. Potter, 8th Dist. Cuyahoga No. 81037, 2003-Ohio-1338, ¶ 43.

              Under Evid.R. 701, “if testimony is based on an officer’s training and

experience, related to the officer’s personal observations during an investigation,

and helpful to determine facts in issue, the testimony is properly admitted as lay

testimony[.]” State v. Harris, 8th Dist. Cuyahoga No. 108624, 2020-Ohio-4461,

¶ 53, citing State v. Maust, 8th Dist. Cuyahoga No. 103182, 2016-Ohio-3171, ¶ 18.

Further, impressions or conclusions are admissible if they assist the jury’s

understanding or delineate a fact in issue. State v. Marshall, 8th Dist. Cuyahoga

No. 100736, 2015-Ohio-2511, ¶ 25, citing State v. Miller, 5th Dist. Richland No.

2009-CA-0113, 2010-Ohio-3488, ¶ 50. Detective Grabski testified that he had 25

years of experience as a police officer, many of those specifically involving

investigations of felony stalking cases. His testimony was based on his training and

experience as a police officer, and his testimony likened Gonzalez’s actions to those

that he typically sees in stalking cases. His testimony represented his impression

and opinion of the facts as they were reported to him.           Gonzalez has not

demonstrated that this testimony was prejudicial and further, that the trial court’s

failure to exclude Grabski’s testimony would have resulted in a different outcome.
Under the constraints of a plain error analysis, we also cannot come to that

conclusion based on the evidence presented, especially when considering all other

evidence presented.

               Accordingly, Gonzalez’s third and fourth assignments of error are

overruled.

               D. Scope of Testimony on Redirect Examination

               In his fifth assignment of error, Gonzalez argues that testimony

elicited from N.M. on redirect examination was outside of the scope of cross-

examination.

               During trial, the following testimony was elicited during the state’s

redirect examination of N.M.

       [STATE]: Did there come a time where you learned he had been
       physical with women before?

       [DEFENSE COUNSEL]: Objection.

       THE COURT: Sustained.

       [STATE]: Did there come a time that you learned he had been physical
       with a female before?

       [DEFENSE COUNSEL]: Objection.

       THE COURT: Overruled.

(Tr. 611.)

               At this point, trial counsel asked to approach and the following

occurred, outside earshot of the jury:

       THE COURT: Okay. So this is a going to come out already based on
       your — because we went over this, that the defense is [J.P.] is the one
      that’s compelling all this, she’s telling the lies and she’s motivating this.
      And so that’s why we allowed only the discussion of what [J.P.] told the
      victim on that night. Is that what you’re referring to?

      [STATE]: Yes. Do you want me to say [J.P.] specifically?

      [DEFENSE COUNSEL]: No, I never went into that. I talked about
      aggressive tendencies at the bars and things of that nature. I never
      went to this idea of aggressiveness with women, so that’s outside the
      scope.

      THE COURT: He’s saying it’s outside the scope.

      [DEFENSE COUNSEL]: Outside the scope of his —

      [STATE]: We went to aggressive tendencies in general.

      [DEFENSE COUNSEL]: I was very specific about the aggressive
      tendencies and at the bars and things of that nature, not anything with
      women, so it’s beyond the scope.

      THE COURT: Any time you refer to anything just make sure it’s always
      to [J.P.], okay?

      [STATE]: Okay.

      THE COURT: But I would say and you said — I don’t recall your exact
      question whether or not to the bars exactly, but I mean I think that’s
      already come out. You’ve got [J.P.] coming in. Move on.

      [STATE]: Judge, the way that he presented cross-examination is that
      these mere small things that they should not have been afraid of, this is
      exactly why she was afraid of him. We’ve been going back into why she
      was afraid of.

      THE COURT: Ask why you were afraid of him. Ask her that.

      [STATE]: Okay.

(Tr. 612-613.)
                 Following this sidebar, the following line of questioning occurred:

      [STATE]: [N.M.], was there a time you became afraid of the defendant?

      [DEFENSE COUNSEL]: Objection.

      THE COURT: Overruled.

      ***

      [STATE]: Was there a time when you had talked to anyone else that
      you then feared the defendant after that?

      [DEFENSE COUNSEL]: Objection.

      THE COURT: Okay. Did there come a time after you broke up with
      him or during the break-up time afterwards that you were ever in fear
      of the defendant?

      [DEFENSE COUNSEL]: Objection.

      [N.M.]: After?

      THE COURT: After the break-up.

      [N.M.]: After I said I don’t want to deal with you anymore?

      THE COURT: Yes.

      [N.M.]: Okay. Yes, I did.

      THE COURT: Why were you afraid of him?

      [N.M.]: Because of what I had seen that he did to the other woman.

      [DEFENSE COUNSEL]: Objection.

      THE COURT: Overruled.

      [N.M.]: Of the picture. Of the picture that I saw that was — I was told
      that that’s what he —

      [DEFENSE COUNSEL]: Objection.

(Tr. 614-615.)
              Gonzalez argues that the trial court erred in allowing this line of

questioning about J.P. because trial counsel did not elicit anything about Gonzalez’s

prior relationship with J.P. on cross-examination. Gonzalez further argues that it

was error for the trial court to interject and take over redirect examination because

the jury gives the trial court’s questioning more deference.

              ‘“The control of redirect examination is committed to the discretion of

the trial judge and a reversal upon that ground can be predicated upon nothing less

than a clear abuse thereof.’” In re L.M., 8th Dist. Cuyahoga No. 105393, 2017-Ohio-

8067, ¶ 15, quoting State v. Wilson, 30 Ohio St.2d 199, 204, 283 N.E.2d 632 (1972).

Generally, the scope of redirect examination is limited to matters inquired into by

the adverse party on cross-examination. State v. Rucker, 2018-Ohio-1832, 113

N.E.3d 81, ¶ 59 (8th Dist.), citing State v. Thomas, 8th Dist. Cuyahoga No. 101797,

2015-Ohio-3226, ¶ 41, and Wilson at 204.

              During cross-examination, trial counsel elicited testimony from N.M.

demonstrating that Gonzalez was leaving flowers, teddy bears, and proposing

marriage.   Presumably, trial counsel was attempting to instill the notion that

Gonzalez’s gifts were tokens of affection — they were not threatening and could not

have evoked a belief that he was going to harm N.M. Because of this, the state was

within its right to clarify that Gonzalez’s actions caused N.M. to believe that

Gonzalez could cause her harm. Furthermore, none of the elicited testimony had

not already been heard on direct or cross-examination.
               Finally, the trial court did not err in questioning the witness. In

accordance with Evid.R. 614(B), a trial court may “interrogate witnesses, in an

impartial manner, whether called by itself or by a party.” This rule exists due to the

trial court’s obligation to ‘“control proceedings, to clarify ambiguities, and to take

steps to insure substantial justice.’” State v. Stadmire, 8th Dist. Cuyahoga No.

81188, 2003-Ohio-873, ¶ 26, quoting State v. Kay, 12 Ohio App.2d 38, 49, 230

N.E.2d 652 (8th Dist.1967). Plainly, the trial court was attempting to nullify any

confusion that arose from the line of questioning and narrow the scope upon which

N.M. could base her answer. A trial court’s interrogation of witnesses and comments

are reviewed for an abuse of discretion. State v. Redon, 8th Dist. Cuyahoga No.

92611, 2009-Ohio-5966, ¶ 8. ‘“A judge abuses his discretion when he plays the part

of an advocate, but the rule is not so restrictive that [a] judge is not permitted to

participate in a search for the truth.’” Redon at id., quoting State v. Kight, 4th Dist.

Jackson No. 682, 1992 Ohio App. LEXIS 4727 (Sept. 9, 1992). We find that the trial

court was not acting as an advocate; rather, it was attempting to narrow the scope

of the evidence elicited and clarify ambiguities that arose from the state’s line of

questioning.

               As a result of the foregoing, Gonzalez’s fifth assignment of error is

overruled.

                               E. Cumulative Error

               In Gonzalez’s final assignment of error, he argues that the cumulative

effect of the multiple errors cited herein amount to an unfair trial, warranting
reversal. As we have determined that there were no errors committed in the trial of

this matter, Gonzalez’s final assignment of error is overruled.

                                 III. Conclusion

              After thoroughly reviewing the record and law, we affirm Gonzalez’s

convictions. Gonzalez’s convictions in Counts 2 and 3 were not against the manifest

weight of the evidence. The trial court did not err in giving an Evid.R. 404(B)

instruction. Trial counsel was not ineffective for failure to object to Detective

Grabski’s testimony nor did the trial court err in failing to exclude it. The redirect

examination testimony regarding J.P.’s comments during the May 6 phone call was

not outside of the scope of cross-examination. Finally, given that the trial court did

not err, we find no merit to Gonzalez’s request that we apply the cumulative error

doctrine.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.           The defendant’s

convictions having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



FRANK DANIEL CELEBREZZE, III, JUDGE

ANITA LASTER MAYS, P.J., CONCURS IN JUDGMENT ONLY;
MARY EILEEN KILBANE, J., CONCURS IN JUDGMENT ONLY